Title: To Benjamin Franklin from Patience Wright, 19 June 1783
From: Wright, Patience
To: Franklin, Benjamin


          
            Honred Sir
            London June 19th 1783
          
          Mr Mascall is on his Way to Settel in Philadelphia—he was amongst the first men who
            wrote against the American War, and one of the first in the London association
            &ce—his Stedy behavour against the Wicked Medlars of the Ministry—and he faithful in the Cause of The Rights
            OF THE
            People—Brott on a Suffering and percecution—from Lords Mansfield and other Men in Power
            which has deservedly Recomended him to the favour of America—
          Mr Mascall has a Knowledge of Phisick, Brot up an appotacary—Cymistt &ce has a
            Strong understanding, Knows the laws of England has Read Men and Books, and been usefull
            in the Cause of America and Intends Spending the Remainder of his Days in that Contry of
            Peace and Liberty—
          I am Sir with the higest Esteem your faithful friend and humbl Servnt
          
            Patience Wright
            To Doct Franklin
          
         
          Addressed: To / His Exelency Doctr
            Franklin
          Notation: Wright 19 June 1783.
        